Exhibit 10.1

 

ALLOS THERAPEUTICS, INC.

EMPLOYMENT AGREEMENT

 

BRUCE K. BENNETT, JR.

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into effective as of
September 16, 2010, by and between ALLOS THERAPEUTICS, INC. (the “Company”), and
BRUCE K. BENNETT, JR. (“Employee”) (collectively, the “Parties”).

 

WHEREAS, the Company wishes to continue to employ Employee and to assure itself
of the continued services of Employee on the terms set forth herein;

 

WHEREAS, Employee wishes to be so employed under the terms set forth herein;

 

NOW, THEREFORE, in consideration of the promises, mutual covenants, the above
recitals, and the agreements herein set forth, and for other good and valuable
consideration, the sufficiency of which is hereby acknowledged, the Parties
agree to the following terms and conditions of Employee’s employment:

 

1.                                      EMPLOYMENT.  The Company hereby agrees
to employ Employee as Vice President, Pharmaceutical Operations and Employee
hereby accepts such employment upon the terms and conditions set forth herein as
of the date first written above.  Employee commenced employment with the Company
on January 28, 2008.

 

2.                                      AT-WILL EMPLOYMENT.  It is understood
and agreed by the Company and Employee that this Agreement does not contain any
promise or representation concerning the duration of Employee’s employment with
the Company. Employee specifically acknowledges that his employment with the
Company is at-will and may be altered or terminated by either Employee or the
Company at any time, with or without cause and/or with or without notice.  The
nature, terms or conditions of Employee’s employment with the Company cannot be
changed by any oral representation, custom, habit or practice, or any other
writing.  In addition, that the rate of salary, any bonuses, paid time off,
other compensation, or vesting schedules are stated in units of years or months
does not alter the at-will nature of the employment, and does not mean and
should not be interpreted to mean that Employee is guaranteed employment to the
end of any period of time or for any period of time. In the event of conflict
between this disclaimer and any other statement, oral or written, present or
future, concerning terms and conditions of employment, the at-will relationship
confirmed by this disclaimer shall control.  This at-will status cannot be
altered except in writing signed by Employee and the Chairman of the Board of
Directors.

 

3.                                      DUTIES.  Employee shall render full-time
services to the Company as its Vice President, Pharmaceutical Operations.  At
the outset of employment, Employee shall report to the Company’s President and
Chief Executive Officer.  Employee shall devote his best efforts and his full
business time, skill and attention to the performance of his duties on behalf of
the Company.  Of course, the Company reserves the right to modify Employee’s job
duties and responsibilities as necessary.

 

1

--------------------------------------------------------------------------------


 

4.                                      POLICIES AND PROCEDURES.  Employee
agrees that he is subject to and will comply with the policies and procedures of
the Company, as such policies and procedures may be modified, added to or
eliminated from time to time at the sole discretion of the Company, except to
the extent any such policy or procedure specifically conflicts with the express
terms of this Agreement.  Employee further agrees and acknowledges that any
written or oral policies and procedures of the Company do not constitute
contracts between the Company and Employee.

 

5.                                      COMPENSATION.  For all services rendered
and to be rendered hereunder, the Company agrees to pay to the Employee, and the
Employee agrees to accept a base salary of $275,000.00 per annum. Any such
salary shall be payable in equal biweekly installments and shall be subject to
such deductions or withholdings as the Company is required to make pursuant to
law, or by further agreement with the Employee.  The Board of Directors may
adjust the Employee’s compensation from time to time in its sole and complete
discretion.

 

6.                                      BONUS.  Employee will be eligible to
participate in the Company’s Corporate Bonus Plan, pursuant to which Employee
will be eligible for an annual bonus award to be determined in accordance with
the terms of the plan (“Annual Bonus”).  For 2010, Employee’s target bonus award
under the Corporate Bonus Plan shall equal 30% of Employee’s actual base salary
earned in 2010, weighted 60% to the achievement of the Company’s corporate
objectives and 40% to the achievement of individual objectives approved by the
Company’s Chief Executive Officer.  A copy of the Corporate Bonus Plan has been
provided to Employee.

 

7.                                      Intentionally omitted.

 

8.                                      OTHER BENEFITS.  While employed by the
Company as provided herein:

 

(a)                                  Employee and Employee Benefits.  Employee
shall be entitled to all benefits to which other officers of the Company are
entitled, on terms comparable thereto, including, without limitation,
participation in the 401(k) plan, group insurance policies and plans, medical,
health, vision, and disability insurance policies and plans, and the like, which
may be maintained by the Company for the benefit of its employees. The Company
reserves the right to alter and amend the benefits received by Employee from
time to time at the Company’s discretion.

 

(b)                                  Out-of-Pocket Expense Reimbursement. 
Employee shall receive, against presentation of proper receipts and vouchers,
reimbursement for direct and reasonable out-of-pocket expenses incurred by him
in connection with the performance of his duties hereunder, according to the
policies of the Company.

 

(c)                                  Personal Time Off.  Employee shall be
entitled to personal time off and sick leave according to the Company’s benefits
package.

 

9.                                      PROPRIETARY AND OTHER OBLIGATIONS. 
Employee has signed and agrees to comply with the Company’s standard form of
Employee Confidentiality and Inventions Assignment Agreement (“Confidentiality
Agreement”) as a condition of his continued employment by the Company.

 

2

--------------------------------------------------------------------------------


 

10.                               TERMINATION.  Employee and the Company each
acknowledge that either party has the right to terminate Employee’s employment
with the Company at any time for any reason whatsoever, with or without cause or
advance notice pursuant to the following:

 

(a)                                  Termination by Death or Disability. 
Subject to applicable state or federal law, in the event Employee shall die
during the period of his employment hereunder or become permanently disabled, as
evidenced by notice to the Company and Employee’s inability to carry out his job
responsibilities for a continuous period of more than three months, Employee’s
employment and the Company’s obligation to make payments hereunder shall
terminate on the date of his death, or the date upon which, in the sole
determination of the Board of Directors, Employee has failed to carry out his
job responsibilities for three months, except that the Company shall pay
Employee’s estate any salary earned but unpaid prior to termination, all accrued
but unused vacation and any business expenses that were incurred but not
reimbursed as of the date of termination.  Vesting of any unvested stock options
and/or other equity securities shall cease on the date of termination.

 

(b)                                  Voluntary Resignation by Employee.  In the
event Employee voluntarily terminates his employment with the Company (other
than for Good Reason (as defined below)), the Company’s obligation to make
payments hereunder shall cease upon such termination, except that the Company
shall pay Employee any salary earned but unpaid prior to termination, all
accrued but unused vacation and any business expenses that were incurred but not
reimbursed as of the date of termination.  Vesting of any unvested stock options
and/or other equity securities shall cease on the date of termination.

 

(c)                                  Termination for Just Cause.  In the event
the Employee is terminated by the Company for Just Cause (as defined below), the
Company’s obligation to make payments hereunder shall cease upon the date of
receipt by Employee of written notice of such termination (the “date of
termination” for purposes of this paragraph 10(c)), except that the Company
shall pay Employee any salary earned but unpaid prior to termination, all
accrued but unused vacation and any business expenses that were incurred but not
reimbursed as of the date of termination.  Vesting of any unvested stock options
and/or other equity securities shall cease on the date of termination.

 

(d)                                  Termination by the Company without Just
Cause Or Resignation for Good Reason (Other Than Change in Control).  The
Company shall have the right to terminate Employee’s employment with the Company
at any time without Just Cause.  In the event Employee is terminated by the
Company without Just Cause or Employee resigns for Good Reason (other than in
connection with a Change in Control (as defined below)), and upon the execution
of a full general release by Employee (“Release”, in the form attached hereto as
Exhibit A), releasing all claims known or unknown that Employee may have against
the Company as of the date Employee signs such release, and upon the written
acknowledgment of his continuing obligations under the Confidentiality
Agreement, Employee shall be entitled to receive the following severance
benefits:  (i) continuation of Employee’s base salary, then in effect, for a
period of six (6) months following the Termination Date, paid on the same basis
and at the same time as previously paid; (ii) payment of any accrued but unused
vacation and sick leave; and (iii) the Company shall pay the premiums of
Employee’s group health insurance COBRA continuation coverage, including
coverage for Employee’s eligible dependents, for a

 

3

--------------------------------------------------------------------------------


 

maximum period of six (6) months following a termination without Just Cause or
resignation for Good Reason; provided, however, that (a) the Company shall pay
premiums for Employee’s eligible dependents only for coverage for which those
eligible dependents were enrolled immediately prior to the termination without
Just Cause or resignation for Good Reason and (b) the Company’s obligation to
pay such premiums shall cease immediately upon Employee’s eligibility for
comparable group health insurance provided by a new employer of Employee. 
Vesting of any unvested stock options and/or other equity securities shall cease
on the date of termination.

 

(e)                                  Change in Control Severance Benefits.  In
the event that the Company (or any surviving or acquiring corporation)
terminates Employee’s employment without Just Cause or Employee resigns for Good
Reason within one (1) month prior to or twelve (12) months following the
effective date of a Change in Control (“Change in Control Termination”), and
upon the execution of a Release, Employee shall be entitled to receive the
following Change in Control severance benefits:  (i) a lump-sum cash payment in
an amount equal to (A) Employee’s annual base salary then in effect, plus
(B) the greater of (1) Employee’s annualized target bonus award for the year in
which Employee’s employment terminates or (2) the Annual Bonus amount paid to
Employee in the immediately preceding year; (ii) payment of any accrued but
unused vacation and sick leave; (iii) payment of Employee’s target bonus award
for the year in which Employee’s employment terminates, prorated through the
date of the Change in Control Termination; (iv) the Company (or any surviving or
acquiring corporation) shall pay the premiums of Employee’s group health
insurance COBRA continuation coverage, including coverage for Employee’s
eligible dependents, for a maximum period of twelve (12) months following a
Change in Control Termination; and (v) the Company (or any surviving or
acquiring corporation) shall pay the costs of outplacement assistance services
from an outplacement agency selected by Employee for a period of six (6) months
following a Change in Control Termination, up to maximum of $7,500 in aggregate;
provided, however, that (a) the Company (or any surviving or acquiring
corporation) shall pay premiums for Employee’s eligible dependents only for
coverage for which those eligible dependents were enrolled immediately prior to
the Change in Control Termination and (b) the Company’s (or any surviving or
acquiring corporation’s) obligation to pay such premiums shall cease immediately
upon Employee’s eligibility for comparable group health insurance provided by a
new employer of Employee.  Employee agrees that the Company’s (or any surviving
or acquiring corporation’s) payment of health insurance premiums will satisfy
its obligations under COBRA for the period provided.  No insurance premium
payments will be made following the effective date of Employee’s coverage by a
health insurance plan of a subsequent employer.  For the balance of the period
that Employee is entitled to coverage under federal COBRA law, if any, Employee
shall be entitled to maintain such coverage at Employee’s own expense.

 

In addition, notwithstanding anything contained in Employee’s stock option or
other equity award agreements to the contrary, in the event the Company (or any
surviving or acquiring corporation) terminates Employee’s employment without
Just Cause or Employee resigns for Good Reason within one (1) month prior to or
twelve (12) months following the effective date of a Change in Control, and any
surviving corporation or acquiring corporation assumes Employee’s stock options
and/or equity awards, as applicable, or substitutes similar stock options or
equity awards for Employee’s stock options and/or equity awards, as applicable,
in accordance with the terms of the Company’s equity incentive plans, then
(i) the vesting of all of Employee’s

 

4

--------------------------------------------------------------------------------


 

stock options and/or equity awards (or any substitute stock options or equity
awards), as applicable, shall be accelerated in full and (ii) the term and the
period during which Employee’s stock options may be exercised shall be extended
to twelve (12) months after the date of Employee’s termination of employment;
provided, that, in no event shall such options be exercisable after the
expiration date of such options as set forth in the stock option grant notice
and/or agreement evidencing such options.

 

(f)                                    Legal Costs.  In the event Employee
institutes and prevails in litigation regarding the validity or enforceability
of, or liability under, any material provision of this Section 10 or any
guarantee of performance thereof, the Employee shall be entitled to payment of
his reasonable attorneys’ fees and expenses by the Company.

 

11.                               DEFINITIONS.

 

(a)                                  Just Cause.  As used in this Agreement,
“Just Cause” shall mean the occurrence of one or more of the following:
(i) Employee’s conviction of a felony or a crime involving moral turpitude or
dishonesty; (ii) Employee’s participation in a fraud or act of dishonesty
against the Company; (iii) Employee’s intentional and material damage to the
Company’s property; (iv) material breach of Employee’s employment agreement, the
Company’s written policies, or the Confidentiality Agreement that is not
remedied by Employee within fourteen (14) days of written notice of such breach
from the Board of Directors; or (v) conduct by Employee which demonstrates
Employee’s gross unfitness to serve the Company as Vice President,
Pharmaceutical Operations, as determined in the sole discretion of the Board of
Directors.  Employee’s physical or mental disability or death shall not
constitute cause hereunder.

 

(b)                                  Good Reason.  As used in this Agreement,
“Good Reason” shall mean any one of the following events which occurs without
Employee’s consent on or after the commencement of Employee’s employment
provided that Employee has first provided written notice to any member of the
Board (or the surviving corporation, as applicable) of the occurrence of such
event(s) within 90 days of the first such occurrence and the Company (or
surviving corporation) has not cured such event(s) within 30 days after
Employee’s written notice is received by such member of the Board (or by the
surviving corporation):  (i) a reduction of Employee’s then existing annual
salary base or annual bonus target by more than ten percent (10%), unless the
Employee accepts such reduction or such reduction is done in conjunction with
similar reductions for similarly situated employees of the Company (it being
understood that, solely for purposes of this paragraph 11(b), such a reduction
in the annual bonus target not accepted by Employee is considered a material
breach of this Agreement); (ii) any request by the Company (or any surviving or
acquiring corporation) that the Employee relocate to a new principal base of
operations that would increase Employee’s one-way commute distance by more than
thirty-five (35) miles from his then-principal base of operations, unless
Employee accepts such relocation opportunity; or (iii) for purposes of
Section 10(e) only, if, following a Change in Control, Employee’s benefits and
responsibilities are materially reduced, or Employee’s base compensation or
annual bonus target are reduced by more than 10%, in each case, by comparison to
the benefits, responsibilities, base compensation or annual bonus target in
effect immediately prior to such reduction (it being understood that, solely for
purposes of this paragraph 11(b), the aforementioned reductions in the annual
bonus target or benefits are considered a material breach of this Agreement).

 

5

--------------------------------------------------------------------------------


 

(c)                                  Change in Control.  As used in this
Agreement, a “Change in Control” is defined as: (a) a sale, lease, exchange or
other transfer in one transaction or a series of related transactions of all or
substantially all of the assets of the Company (other than the transfer of the
Company’s assets to a majority-owned subsidiary corporation); (b) a merger or
consolidation in which the Company is not the surviving corporation (unless the
holders of the Company’s outstanding voting stock immediately prior to such
transaction own, immediately after such transaction, securities representing at
least fifty percent (50%) of the voting power of the corporation or other entity
surviving such transaction); (c) a reverse merger in which the Company is the
surviving corporation but the shares of the Company’s common stock outstanding
immediately preceding the merger are converted by virtue of the merger into
other property, whether in the form of securities, cash or otherwise (unless the
holders of the Company’s outstanding voting stock immediately prior to such
transaction own, immediately after such transaction, securities representing at
least fifty percent (50%) of the voting power of the Company); or (d) any
transaction or series of related transactions in which in excess of 50% of the
Company’s voting power is transferred.

 

12.                               TERMINATION OF COMPANY’S OBLIGATIONS. 
Notwithstanding any provisions in this Agreement to the contrary, the Company’s
obligations, and Employee’s rights pursuant to Sections 10(d) and 10(e) herein,
regarding salary continuation and the payment of COBRA premiums, shall cease and
be rendered a nullity immediately should Employee fail to comply with the
provisions of the Confidentiality Agreement or if Employee directly or
indirectly competes with the Company.

 

13.                               CODE SECTION 409A COMPLIANCE.  To the extent
any payments or benefits pursuant to Section 10 above (a) are paid from the date
of termination of Employee’s employment through March 15 of the calendar year
following such termination, such severance benefits are intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations and thus payable pursuant to the “short-term deferral” rule set
forth in Section 1.409A-1(b)(4) of the Treasury Regulations; (b) are paid
following said March 15, such Severance Benefits are intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations made upon an involuntary separation from service and payable
pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury Regulations, to the
maximum extent permitted by said provision, (c) represent the reimbursement or
payment of costs for outplacement services, such payments are intended to
constitute separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations and to qualify for the exception from deferred compensation
pursuant to Section 1.409A-1(b)(9)(v)(A); and (d) are in excess of the amounts
specified in clauses (a), (b) and (c) of this paragraph, shall (unless otherwise
exempt under Treasury Regulations) be considered separate payments subject to
the distribution requirements of Section 409A(a)(2)(A) of the Internal Revenue
Code of 1986, as amended (the “Code”), including, without limitation, the
requirement of Section 409A(a)(2)(B)(i) of the Code that payments or benefits be
delayed until 6 months after Employee’s separation from service if Employee is a
“specified employee” within the meaning of the aforesaid section of the Code at
the time of such separation from service. In the event that a six month delay of
any such separation payments or benefits is required, on the first regularly
scheduled pay date following the conclusion of the delay period Employee shall
receive a lump sum payment or benefit in an amount equal to the separation
payments and benefits that were so delayed, and any remaining

 

6

--------------------------------------------------------------------------------


 

separation payments or benefits shall be paid on the same basis and at the same
time as otherwise specified pursuant to this Agreement (subject to applicable
tax withholdings and deductions).

 

14.                               PARACHUTE TAXES.

 

(a)                                  The following terms shall have the meanings
set forth below for purposes of this Section 14:

 

(i)                                    “Accounting Firm” means a certified
public accounting firm chosen by the Company.

 

(ii)                                “After-Tax” means after taking into account
all applicable Taxes and Excise Tax.

 

(iii)                            “Excise Tax” means the excise tax imposed by
Section 4999 of the Code, together with any interest or penalties imposed with
respect to such excise tax.

 

(iv)                               “Payment” means any payment, distribution or
benefit in the nature of compensation (within the meaning of
Section 280G(b)(2) of the Code) to or for the benefit of Employee, whether paid
or payable pursuant to this Agreement or otherwise.

 

(v)                                   “Safe Harbor Amount” means 2.99 times
Employee’s “base amount,” within the meaning of Section 280G(b)(3) of the Code.

 

(vi)                               “Taxes” means all federal, state, local and
foreign income, excise, social security and other taxes, other than the Excise
Tax, and any associated interest and penalties.

 

(b)                                If any Payment due Employee is subject to the
Excise Tax, then such Payment shall be adjusted, if necessary, to equal the
greater of (x) the Safe Harbor Amount or (y) the Payment, whichever results in
such Employee’s receipt, After-Tax, of the greatest amount of the Payment. The
reduction of Employee’s Payments pursuant to this Section 14, if applicable,
shall be made by first reducing the acceleration of Employee’s stock option
vesting (if any), the acceleration of the vesting of Employee’s other equity
securities (if any), and then by reducing the payments under Section 10(e)(v),
(iv), (ii), (iii) and (i), in that order, unless an alternative method of
reduction is elected by Employee, subject to approval by the Company, and in any
event shall be made in such a manner as to maximize the economic present value
of all Payments actually made to Employee, determined by the Accounting Firm as
of the date of the Change in Control for purposes of Section 280G of the Code
using the discount rate required by Section 280G(d)(4) of the Code.

 

(c)                                  All determinations required to be made
under this Section 14, including whether and in what manner any Payments are to
be reduced pursuant to the second sentence of Section 14(b), and the assumptions
to be utilized in arriving at such determinations, shall be made by the
Accounting Firm, and shall be binding upon the Company and Employee, except to
the extent the Internal Revenue Service or a court of competent jurisdiction
makes an inconsistent final and binding determination. The Accounting Firm shall
provide detailed supporting calculations both to the Company and Employee within
fifteen (15) business days

 

7

--------------------------------------------------------------------------------


 

after receiving notice from Employee that there has been a Payment or such
earlier time as may be requested by the Company. All fees and expenses of the
Accounting Firm shall be borne solely by the Company.

 

15.                               MISCELLANEOUS.

 

(a)                                  Taxes.  Except as specifically set forth
herein, Employee agrees to be responsible for the payment of any taxes due on
any and all compensation, stock option and/or other equity awards, or other
benefits provided by the Company pursuant to this Agreement.

 

(b)                                  Modification/Waiver.  This Agreement may
not be amended, modified, superseded, canceled, renewed or expanded, or any
terms or covenants hereof waived, except by a writing executed by each of the
parties hereto or, in the case of a waiver, by the party waiving compliance. 
Failure of any party at any time or times to require performance of any
provision hereof shall in no manner affect his or its right at a later time to
enforce the same.  No waiver by a party of a breach of any term or covenant
contained in this Agreement, whether by conduct or otherwise, in any one or more
instances shall be deemed to be or construed as a further or continuing waiver
of any agreement contained in the Agreement.

 

(c)                                  Severability.  Whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or any other jurisdiction,
but this Agreement will be reformed, construed and enforced in such jurisdiction
as if such invalid, illegal or unenforceable provisions had never been contained
herein.

 

(d)                                  Successors and Assigns.  This Agreement is
intended to bind and inure to the benefit of and be enforceable by Employee and
the Company, and their respective successors, assigns, heirs, executors and
administrators, except that Employee may not assign any of his duties hereunder
and he may not assign any of his rights hereunder without the written consent of
the Company, which shall not be withheld unreasonably.

 

(e)                                  Notices.  All notices given hereunder shall
be given by certified mail, addressed, or delivered by hand, to the other party
at his or its address as set forth herein, or at any other address hereafter
furnished by notice given in like manner.  Employee promptly shall notify
Company of any change in Employee’s address.  Each notice shall be dated the
date of its mailing or delivery and shall be deemed given, delivered or
completed on such date.

 

(f)                                    Governing Law; Personal Jurisdiction and
Venue.  This Agreement and all disputes relating to this Agreement shall be
governed in all respects by the laws of the State of Colorado as such laws are
applied to agreements between Colorado residents entered into and performed
entirely in Colorado.  The Parties acknowledge that this Agreement constitutes
the minimum contacts to establish personal jurisdiction in Colorado and agree to
a Colorado court’s exercise of personal jurisdiction.  The Parties further agree
that any disputes relating to this Agreement shall be brought in courts located
in the State of Colorado.

 

8

--------------------------------------------------------------------------------


 

(g)                                 Entire Agreement.  This Agreement together
with Exhibit A hereto set forth the entire agreement and understanding of the
parties hereto with regard to the employment of the Employee by the Company and
supersede any and all prior agreements, arrangements and understandings, written
or oral, pertaining to the subject matter hereof.  No representation, promise or
inducement relating to the subject matter hereof has been made to a party that
is not embodied in this Agreement, and no party shall be bound by or liable for
any alleged representation, promise or inducement not so set forth.

 

[Remainder of Page Intentionally Left Blank]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have each duly executed this EMPLOYMENT
AGREEMENT effective as of the day and year first above written.

 

 

 

ALLOS THERAPEUTICS, INC.

 

 

 

 

 

/s/ Paul L. Berns

 

 

 

 

By:

Paul L. Berns

 

Its:

President and Chief Executive Officer

 

 

 

 

Address:

11080 CirclePoint Road

 

 

Westminster, CO 80020

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

/s/ Bruce K. Bennett, Jr.

 

Bruce K. Bennett, Jr.

 

 

 

 

Address:

4785 Keswick Court

 

 

San Diego, CA  92130

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A TO EMPLOYMENT AGREEMENT

 

RELEASE AGREEMENT

 

I understand that my position with Allos Therapeutics, Inc. (the “Company”)
terminated effective                         ,               (the “Separation
Date”).  The Company has agreed that if I choose to sign this Release, the
Company will pay me certain severance or consulting benefits pursuant to the
terms of the Employment Agreement (the “Agreement”) between myself and the
Company, and any agreements incorporated therein by reference.  I understand
that I am not entitled to such benefits unless I sign this Release and it
becomes fully effective.  I understand that, regardless of whether I sign this
Release, the Company will pay me all of my accrued salary and vacation through
the Separation Date, to which I am entitled by law.

 

In consideration for the severance benefits I am receiving under the
Agreement, I hereby release the Company and its officers, directors, agents,
attorneys, employees, shareholders, parents, subsidiaries, and affiliates from
any and all claims, liabilities, demands, causes of action, attorneys’ fees,
damages, or obligations of every kind and nature, whether they are now known or
unknown, arising at any time prior to the date I sign this Release.  This
general release includes, but is not limited to:  all federal and state
statutory and common law claims, claims related to my employment or the
termination of my employment or related to breach of contract, tort, wrongful
termination, discrimination, wages or benefits, or claims for any form of equity
or compensation.  Notwithstanding the release in the preceding sentence, I am
not releasing any right of indemnification I may have for any liabilities
arising from my actions within the course and scope of my employment with the
Company.

 

If I am forty (40) years of age or older as of the Separation Date, I
acknowledge that I am knowingly and voluntarily waiving and releasing any rights
I may have under the federal Age Discrimination in Employment Act of 1967, as
amended (“ADEA”).  I also acknowledge that the consideration given for the
waiver in the above paragraph is in addition to anything of value to which I was
already entitled.  I have been advised by this writing, as required by the ADEA
that:  (a) my waiver and release do not apply to any claims that may arise after
my signing of this Release; (b) I should consult with an attorney prior to
executing this Release; (c) I have twenty-one (21) days within which to consider
this Release (although I may choose to voluntarily execute this Release
earlier); (d) I have seven (7) days following the execution of this release to
revoke the Release; and (e) this Release will not be effective until the eighth
day after this Release has been signed both by me and by the Company (“Effective
Date”).

 

Agreed:

 

 

 

 

 

ALLOS THERAPEUTICS, INC.

 

BRUCE K. BENNETT, JR.

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 

--------------------------------------------------------------------------------